                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO
CHRISTINE ETCITTY,

                            Plaintiff,

v.                                                                  CV No. 18-1148 CG

ANDREW SAUL,
Commissioner of the Social Security
Administration,

                            Defendant.

             ORDER GRANTING STIPULATION TO AWARD ATTORNEY FEES
                   UNDER THE EQUAL ACCESS TO JUSTICE ACT

       THIS MATTER is before the Court on Plaintiff Christine Etcitty’s Opposed Motion for

Attorney Fees Pursuant to the Equal Access to Justice Act, with Memorandum in Support (the

“Motion”), (Doc. 25), filed October 28, 2019, in which the parties agree to an award of

$5,914.00 in attorney fees.1

       IT IS THEREFORE ORDERED that Plaintiff be awarded $5,914.00 in attorney fees

pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). See Astrue v. Ratliff, 560

U.S. 586, 591-93 (2010) (providing EAJA fees are paid to the prevailing party, not the

attorney).

       IT IS FURTHER ORDERED that if Plaintiff’s counsel receives attorney fees under both

the EAJA and 42 U.S.C. § 406(b), Section 206(b) of the Social Security Act, Plaintiff’s counsel

shall refund the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803 F.2d 575, 580

(10th Cir. 1986).


                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE


      1.     The Court notes that while the title of Plaintiff’s Motion indicates the Motion is
opposed, the body of the text states the parties have stipulated to the requested payment
award and the Motion was approved by Defendant’s counsel.
